       Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
V                                    )
                                     )
WILMINGTON SAVINGS FUND              )  Civil Action No. 1:18-CV-11924-FDS
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                MEMORANDUM OF LAW IN OPPOSITION TO
          DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT


I.    INTRODUCTION

             Plaintiff, Matthew Vanderhoop, (hereinafter “Mr. Vanderhoop”), hereby submits

      this Memorandum of Law in Opposition to Defendant’s Motion to Dismiss Amended

      Complaint, and in support of Mr. Vanderhoop’s Motion in Opposition to Defendant’s

      Motion to Dismiss.

             Mr. Vanderhoop filed his original complaint, Complaint and Motion for

      Temporary Restraining Injunction for Protection from an Unlawful Foreclosure Auction

      of His Home, G.L.c.244, Sec. 35B, in Edgartown Superior Court on August 22, 2018.

      Defendant responded to plaintiff’s complaint on October 15, 2018, with a motion to

      dismiss for failure to state a claim. Defendant’s motion was denied by this Honorable

      Court on November 13, 2018. Mr. Vanderhoop, with leave of this court, filed an

      Amended Complaint on November 29, 2019, and the defendant has again, filed a motion




                                              1
 Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 2 of 11



to dismiss, but no answer to Mr. Vanderhoop’s amended complaint. The court is taking

defendant’s motion to dismiss under advisement.

       Mr. Vanderhoop’s Amended Complaint contains “factual allegations plausibly

suggesting (‘not merely consistent with’) an entitlement to relief.” Joseph Iannacchino v.

Ford Motor Co., 451 Mass. 623, 636 (2008), quoting Bell Atl. Corp. v. William

Twombly, 550 U.S. 544, 557, 127 S. Ct. 1955, 1966, 167 L.Ed. 2d 929 (2007). And,

Defendant’s Motion to Dismiss should be denied.

       Mr. Vanderhoop’s Amended Complaint alleges that defendant did not provide Mr.

Vanderhoop with an opportunity to modify his “certain” mortgage, as is required by

M.G.L.c.244, Sec. 35B. The majority of the many affidavits that defendant has

introduced with this motion to dismiss are not legally binding upon this forum, because

they did adhere to neither Massachusetts notary laws, nor to the notary laws in Texas or

Pennsylvania, where the affidavits and/or acknowledgments were executed.

       Further, defendant, in an attempt to justify his motion to dismiss, has submitted as

exhibits, two letters alleged sent to Mr. Vanderhoop, both on the same day, from “Selene

Finance,” discussing Mr. Vanderhoop’s mortgage. At the time, however, Wilmington

Savings Fund Society FSB, Christiana Trust, not in its individual capacity, but solely as

trustee for BCAT 2014-10TT, the defendant in this case, held the mortgage on Mr.

Vanderhoop’s property. The letter are not written on defendant’s letterhead, do not state

anywhere in the body of the letters that they are sent on behalf of defendant, and fail,

miserably, to meet the minimum standards of due process required in the Commonwealth

of Massachusetts.




                                          2
      Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 3 of 11



II. MOTION TO DISMISS: LEGAL STANDARD OF REVIEW
            To survive a motion to dismiss, Mr. Vanderhoop must state a claim to relief “that

     is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007).

     “Ordinarily, a complaint need only contain ‘a short and plain statement of the claim

     showing that the pleader is entitled to relief.” Fed. R. Civ.P. 8(a)(2). “Great specificity is

     ordinarily not required to survive a Rule 12(b)(6) Motion.” Garita Hotel Ltd. Partnership

     v. Ponce Federal Bank, FSB, 958 F. 2d 15, 17 (1st Cir. 1992). See also Garcia-Catalan v.

     United States, 734, F. 3d 100, 1003 (1st Cir. 2013) (“does not demand a high degree of

     factual specificity). “The precise parameters of the plausibility standard are still a work in

     progress.” Thomas Gianfrancesco v. Town of Wrentham, 712 F.3d 634, 638-639 (1st Cir.

     2013). “The plausibility inquiry properly takes into account whether discovery can

     reasonably be expected to fill any holes in the pleader’s case.” Garcia-Catalan v. United

     States, 734 F. 3d 100, 104 (1st Cir. 2013).

             Mr. Vanderhoop’s allegations are entitled to the presumption of truth, See United

     States ex. Rel. Hutcheson v. Blackstone Med., Inc., 647 F. 3d 377m 384 (1st Cir. 2010),

     “…the court may not disregard properly pled factual allegations, even if it strikes a savvy

     judge that actual proof of those facts is improbably.” Occasion-Henandez v. Fortuno-

     Burset, 640 F. 3d 1, 12 (1st Cir. 2011). “Nor may the court disregard a properly pled

     factual allegation merely because the court disbelieves it, finds it doubtful or unlikely to

     be supported by evidence at trial. The court must assume factual allegations to be true

     ‘even if doubtful in fact.’” Ann-Marie Galistro v. Mortgage Electronic Registration

     System, Inc, 467 Mass 160,165. “… a complaint must not be dismissed simply because it

     alleges a new theory of liability.” New England Insulation Co. v. General Dynamics

     Corp., 26 Mass. App. Ct. 28, 30 (1988). Or if the claims are “plausible but inconclusive.”

                                                3
   Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 4 of 11



 Rodriquez-Vives, 743 F. 3d at 286. See also Decotiis v. Whittemore, 635 F. 3d 222, 35

 (1st Cir. 2011).

         Mr. Vanderhoop’s Amended Complaint alleges specific events based on personal

 knowledge or specific individuals who plausibly could have known of those events, but

 he need not establish a prima facie case. “[A] complaint need not plead facts sufficient to

 establish prima facie case or ‘allege every fact necessary to win at trial to make out a

 plausible claim. The prima facie standard is an evidentiary standard, not a pleading

 standard, and there is no need to set forth a detailed evidentiary proffer.” Carrero-Ojeda

 v. Autoridad de Energia Electria, 755 F.3d 711, 718 (2014) “The purpose of a motion to

 dismiss is to test the sufficiency of the complaint, not to decide the merits.” Nalco Co. v.

 Chem-Mod, LLC, 883 F.3d 1337, 1347 (Fed. Cir. 2018).

         Mr. Vanderhoop’s “allegations in the complaint are taken to be true along with

 any reasonable inferences that may be drawn in the plaintiff’s favor. Sandra M.

 Strawbridge v. The Bank of New York Mellon, 91 Mass. App. Ct. 827, 829 (2017),

 (quoting Golchin v. Liberty Mut. Ins. Co., 460 ass. 222, 223 (2011).

          Defendant has failed to strictly comply with the power of sale contained in

Mr. Vanderhoop’s mortgage, did not notify him when his mortgage was transferred five

times in 10 years: on February 14, 2018, at 8:59:14 AM, the Mortgage was exchange twice,

same day, at the same time. Nor did defendant take transparent or “reasonable steps and

good faith efforts to avoid foreclosure, as required by G.L.c. 244, Section 35B. “[a] creditor

shall not cause publication of notice of foreclosure…when the creditor knows that the

mortgagee is neither the holder of the mortgage note nor the authorized agent of the note

holder…”G.L.c. 244, Sec. 35C(b). “Assuming that [plaintiff] can adduce sufficient



                                           4
         Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 5 of 11



     evidence to support its factual allegations, the choice between or among plausible

     interpretations of the evidence will be a task for the factfinder.” Evergreen, 720 F. 3d at 45-

     46, quoting Anderson News, LLC v. Amercan Media, Inc., 680 F. 3d 162, 189-190 (2nd

     Cir. 2012).

          “Right to possession must be shown and legal title may be put in issue…” See

     Deutsche Bank Natl Trust Co., v. Faustini Gabriel, 81 Mass. App. Ct. 564, 564(2012).

     Many of the accompanying notary acknowledgement that defendant filed with the Dukes

     County Registry of Deeds were false, deceptive, and totally misrepresented the facts.

     “Similarly, a mortgage recorded with an acknowledgment that contains a material defect is

     not properly recorded and does not provide constructive notice of the mortgage.” Bank of

     America v. Deborah Casey, 474 Mass. 556 (2016). “A material misrepresentation

     contained in an affidavit shall constitute a violation of Section 2 of Chapter 93A.” See

     G.L.c. 244, §15(f). The affiant knew “that the matters on which they [she] spoke were

     false or were aware that they did not have a basis for those statements.”

               Defendant has offered, as an exhibit to his motion to dismiss, a February 4, 2016,

     undated, misleading, incomplete affidavit, signed by Angela Farmer, alternatively in the

     affidavit, “Angela Farmer, Vice President of Rushmore Loan Management Services, LLC,”

     and “Angela Farmer, Vice President for Defendant, and not “made on persona

     knowledge…as would be admissible…to show affirmatively that the affiant is competent to

     testify to the matters stated therein.” See Deutsche Bank National Trust Company v

     Faustini Gabriel, 81 Mass. App. Ct. 564, n. 16.

Filed within this affidavit is a wholly incoherent certificate, also part of defendant’s exhibits,

signed by Eva Massimino, not notarized, and claiming “…that the facts stated in the foregoing



                                                  5
           Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 6 of 11



affidavit are relevant to the title to the premises therein described and will be of benefit and

assistance in clarifying the chain of title.” “…the reason for requiring a certificate of

acknowledgment to be appended to a deed as a condition of the deed’s proper recording is more

fundamentally to ensure that public notice of the transfer of title to land…is accurate…This

reason applies with equal force to mortgages.” Bank of America, N.A. v. Debora A. Casey, 474

Mass. 556, 561 (2016). See also McQuatt v. McQuatt, 329 Mass 419, 414-415 (1946).

           “The court must accept as true all well-pleaded facts, analyze those facts in the light

more hospitable to the plaintiff’s theory, and draw all reasonable inferences from those facts in

favor in the plaintiff.” United States ex. Rel. Hutcheson v. Blackstone Med., Inc., 647 F. 3d 377,

384 (1st Cir. 2011).

           This Court should not dismiss a complaint because is asserts “a novel legal theory of

recovery,” Bell v. Mazza, 394 Mass. 176, 183-184 (1985). “The distinction between fact and

opinion is often blurry. ‘In construing what is the true meaning of the language used, it is often

necessary to consider the subject matter, the relationship of the parties, the opportunity afforded

for investigation and reliance, and the attendant circumstances. Vishal Bhammer v. Loomis,

Sayles & Company, Inc., Civil Action No.15-14213-FDS, quoting John A. Frye Shoe Co. v

Williams, 312 Mass. 656, 665 (1942).

III.      PRELIMINARY INJUNCTION: LEGAL STANDARD OF REVIEW
          In meeting his burden for obtaining a Preliminary Injunction Mr. Vanderhoop “must

establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

the absence of preliminary relief, and that the balance of equities tops in his favor, and that an

injunction is in the public interest.” Donald Winter v. Natural Res. Def. Council, 555 U.S. 7, 20

(2008).



                                                   6
 Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 7 of 11



       Mr. Vanderhoop would be successful in litigating this case against defendant,

based on the merits of this case and a preliminary injunction, refraining defendant from

scheduling and holding a foreclosure auction sale is valid in this case. At the height of the

foreclosure crisis, beginning in 2008, the Commonwealth of Massachusetts, took the

lead, and other states followed, by halting the illegal and rampant foreclosures threatened

the financial stability of hundreds of neighborhoods in the state and pushing residents,

unjustly, out of their homes. The Legislative of Massachusetts responded by enacting

M.G.L.c. 244, Sec. 35B, which makes a mortgage holder of a “certain” mortgage,

specially outlandish and harmful contracts where homeowners were banks dubbed them

into fraudulent contracts, loaning them more than they could reasonable afford, and then

taking the house and selling it for a premium.

       Mr. Vanderhoop will win on the merits of this case because he is exactly the

Massachusetts homeowner that M.G.L.c. 244, Sec. 35B is designed to protect. The

defendant did not provide, and still refused to provide, Mr. Vanderhoop with an

opportunity to modify his mortgage. And despite the many exhibits that defendant has

attached to his motion to dismiss, and refused to answer plaintiff’s amended complaint,

the salient fact remains, defendant has treated Mr. Vanderhoop unfairly, denied him an

opportunity to modify that is required by law, and in a court of equity, justice prevails,

and Mr. Vanderhoop will win on the merits of this case and the preliminary injunction

should be extended.

       Further, a preliminary injunction order, that Defendant refrain from scheduling

and holding a foreclosure auction sale of Mr. Vanderhoop’s house until a trial on the

merits, would cause the Defendant no substantial injury. By sharp contract, however, the



                                          7
 Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 8 of 11



foreclosure auction sale of Mr. Vanderhoop’s home threatens immediate and irreparable

harm to him and his children. “…the potential for harm in cases where the mortgagee

fails to strictly comply with the power of sale prior to foreclosure is clear: a mortgagor

whose property is foreclosed upon by a party who did not, as it turn out, have the

authority to foreclosure has been unjustly deprived of his or her property.” Sandro Turro

v. Deutsche Bank Trust Company, 476 Mass. 1020, 1022 (2017; Linda Printi v. Emigrant

Mortgage Company, Inc., 472 Mass. 226, n. 18 (2015). See also Packaging Indus. Grp.,

Inc., v. Cheney, 405 N.E. 2d 106, 111 (1980) (“…without the requested relief, it [Mr.

Vanderhoop] may suffer a loss of rights that cannot be vindicate should it prevail after a

full hearing on the merit.”).

       A preliminary injunction order, that Defendant refrain from scheduling and

holding a foreclosure auction sale of Mr. Vanderhoop’s home until after trial on the

merits, would further the public interest in several ways. First, “…dismissal on the basis

of pleadings, before facts have been found, are discouraged.” Gennari v. City of Revere,

23 Mass. App. Ct. 979 (1987). More importantly, however, the Legislature of the

Commonwealth, in an attempt to help residents particularly hard hit by the foreclosure

crisis, prevent the further destabilizing of neighborhoods and reduction of property values

has passed laws to help Mr. Vanderhoop. As a non-judicial state, where rules favors

lenders, Massachusetts provides little to no judicial oversight over foreclosures, and the

result has been too many residents losing as a result of lender documents that are often

incorrect, misleading, and not legally binding. “A ‘robo-signer’ is a person who quickly

signs hundreds or thousands of foreclosure documents in a month, despite swearing that

he or she has personally reviewed the mortgage documents and has not done so.” One



                                          8
         Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 9 of 11



       West Bank, FSB v. Drayton, 910 NYS 2d 857, 859-69 (S. St. 2010) (dismissing

       foreclosure action).

               Granting Mr. Vanderhoop’s preliminary Injunction would help foster lender

       compliance with foreclosure requirements, improve the integrity of the documents filed

       with the Massachusetts Registry of Deeds, encourage Defendant to follow the rules, and

       ensure that only lenders having the right to foreclose may do so. The preliminary

       injunction would remind lenders that it is more cost effective and better business to work

       with homeowners to modify rather than foreclose on their homes, strengthening

       homeownership and communities, and reducing preventable foreclosures.



IV.    IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALINGS: LEGAL
       STANDARD OF REIVEW


       This court Court has enumerated a standard that “[e]very contract imposes upon each

party a duty of good faith and fair dealing in its performance and enforcement…good faith

performance or enforcement of a contract emphasizes faithfulness to an agreed common purpose

and consistency with the justified expectations of the other party.” Cadle Co. v. Coreena Vargas,

55 Mass. App. Ct. 361 (2001) quoting Restatement (Second) of Contracts Sec. 205 (1979).

       The Defendant clearly owed a duty of care to Mr. Vanderhoop and the disparity in

bargaining power between the two parties is immense. There is sufficient dispute between the

parties as to the material facts needed to establish a contract claim that a dismissal of the claim

would not be appropriate. A contract existed between the parties and defendant has breached the

implied covenant of good faith and fair dealing.




                                                   9
       Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 10 of 11



V.     CONCLUSION

              Mr. Vanderhoop will win in this case on the merits, and the defendant has failed

       to meet its burden sufficient to sustain the drastic remedy is seeks. Defendant’s motion to

       dismiss has failed to show that Mr. Vanderhoop is not entitled to any relief and instead

       asks this Court, based on incomplete pleadings, as defendant has failed to answer Mr.

       Vanderhoop’s Amended Complaint, to determine conclusions of law that are more

       appropriately addressed by a finder of fact.

              For the reasons stated above, Mr. Vanderhoop, respectfully, requests that this

       Court deny Defendant’s Motion to Dismiss so that this lawsuit may move forward

       without further delay. “A court acting under general principles of equity jurisprudence

       has broad power to reform, rescind, or cancel written instruments, including mortgages,

       on grounds such as fraud, mistake, accident, or illegality.” Beaton v. Land Court, 367

       Mass. 385, 392, 326 N.E. 2d 302, 308 (1975), appeal dismissed, 423 U.S. 806, 96 S. Ct.

       16, 46 L. Ed. 2d (1975).


January 3, 2019                                       Respectfully Submitted
                                                      MATTHEW VANDERSHOOP
                                                      By his attorney,

                                                      “/s/”______________________
                                                      Deborrah M. Dorman, Esq. (BBO #63729)
                                                      Law Office of Deborrah M. Dorman
                                                      Post Office Box 944
                                                      Tisbury, MA 02568
                                                      (774) 563-0040
                                                      dormandmd@aol.com




                                                10
        Case 1:18-cv-11924-FDS Document 35 Filed 01/03/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion to Dismiss Amended Complaint was filed today, January 3, 2019, through

the ECF system and copies will be sent electronically to the registered participants as identified

on the Notice of Electronic Filing (NEF).

October 30, 2018                              Respectfully submitted,

                                              “/s/”
                                              Deborrah M. Dorman




                                                11
